        Case 4:19-cv-00740-BSM Document 29 Filed 08/31/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

RICHARD GILLIAM                                                              PLAINTIFF
#209415

v.                          Case No. 4:19-cv-00740 BSM

STEFFEN, OIC, Lonoke County
Detention Center                                                           DEFENDANT

                                         ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Patricia Joe J. Volpe [Doc. No. 27] has been received. After reviewing the record de

novo, the RD is adopted. Steffen’s motion for summary judgment [Doc. No. 23] is granted

and the claims against him are dismissed with prejudice. Gilliam’s complaint is dismissed.

It is certified that an in forma pauperis appeal would not be taken in good faith. 28 U.S.C.

§ 1915(a)(3).

                IT IS SO ORDERED this 31st day of August, 2020.




                                                   UNITED STATES DISTRICT JUDGE
